Citation Nr: 0839626	
Decision Date: 11/18/08    Archive Date: 11/25/08

DOCKET NO.  07-32 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for a right shoulder 
injury.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from October 1955 to August 1957.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.

The veteran presented testimony at a video conference hearing 
before the undersigned Acting Veterans Law Judge in August 
2008.  A transcript of this hearing has been associated with 
the veteran's claims folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

Service treatment records in this case are unavailable and 
presumed destroyed in a 1973 fire at the National Personnel 
Records Center (NPRC).  Attempts to obtain them were 
unsuccessful.  In cases where the veteran's service treatment 
records are, through no fault of his own, unavailable, a 
heightened duty exists to assist the veteran in the 
development of the case.  See O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991); Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(where the veteran's service medical records have been 
destroyed or lost, there is a duty to advise the veteran to 
obtain other forms of evidence).  

The veteran has a current diagnosis of severe osteoarthritis 
with large osteochondral fragments and a history of multiple 
shoulder separations.  (See Statement from Dr. J. W. dated 
September 9, 2008).  In this case, the veteran testified 
that, if his service records were available, they should show 
that he was treated for a dislocated shoulder while stationed 
at Camp Drake in Japan, where he asserts that he originally 
injured his right shoulder during football practice in 1956.  
The veteran also stated that he was a competitive football 
player in college and reinjured his shoulder with multiple 
separations while playing college football.  (See private 
treatment records from Dr. J. W. dated in June 2004).  The 
Board finds that a VA examination addressing the etiology of 
this claimed disorder is "necessary" pursuant to 38 
U.S.C.A.§ 5103A(d).  

VA regulations do not require that service connection be 
established by service treatment records, but may be 
established by cognizable evidence from other medical and lay 
sources.  Smith v. Derwinski, 2 Vet. App. 147, 148 (1992).  
The Board acknowledges that the RO and the undersigned have 
advised the veteran regarding the alternative evidence, which 
may be submitted instead.  While the record was held open for 
30 days to allow the veteran to submit statements from former 
college football teammates, none was submitted.  Since the 
case is being remanded and in light of the veteran's missing 
service records, the Board finds that he should be given 
another opportunity to provide such alternative evidence.

Accordingly, the case is REMANDED for the following action:

1.  Please advise the veteran and his 
representative that the veteran may 
submit "buddy statements" or statements 
from relatives or former football 
teammates/coaches to corroborate the 
veteran's account of an alleged right 
shoulder injury during military service 
and resulting need for the right shoulder 
to be taped up while playing college 
football.  

2.  After all records and/or responses 
received are associated with the claims 
folder, or a reasonable time period for 
the veteran's response has expired, the 
RO should schedule the veteran for VA 
examination, with appropriate examiner, 
to determine the nature and etiology of 
any right shoulder disability.  The 
entire claims folder, to include a 
complete copy of this REMAND, must be 
made available to the examiner and the 
examination report should include 
discussion of the veteran's documented 
medical history and his assertions.  All 
tests and studies (to include x-rays) 
deemed appropriate should be 
accomplished, and all clinical findings 
should be reported in detail.  

Based upon the results of the examination 
and a review of the claims folder, the 
examiner should answer the following 
questions with regard to any current 
right shoulder disability found on 
examination:

(i)  Is the veteran's right shoulder 
disability a residual of an old 
injury that occurred in the mid-
1950's?

(ii)  If so, is it at least as 
likely as not that the veteran's 
right shoulder disability was caused 
by an incident or event that 
occurred during his period of 
service from October 1955 to August 
1957, to include an injury during 
football practice at Camp Drake in 
Japan?

(iii)  Or, is it at least as likely 
as not that the veteran's right 
shoulder disability was caused by 
playing competitive college football 
or some other post-service event?

NOTE: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it. 

If the examiner is unable to provide 
the requested information with any 
degree of medical certainty, the 
examiner should clearly indicate that.  
The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached, to 
include the evidence of record upon 
which the examiner bases any opinion, 
in a legible report.

The veteran is hereby advised that 
failure to report for any scheduled VA 
examination without good cause shown may 
have an adverse effect on his claim.

3.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, VA 
should readjudicate the veteran's claim, 
in light of all pertinent evidence and 
legal authority.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for a response before the claims 
folder is returned to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




